Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered June 28, 2016 in proceedings pursuant to Family Court Act article 6. The order, inter alia, denied that part of the motion of Andrew W. Cullerton seeking leave to reargue.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed, and the order is affirmed without costs.
Same memorandum as in Matter of Kleinbach v Cullerton ([appeal No. 1] 151 AD3d 1686 [2017]).
Present — Smith, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.